J-S04026-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT
                                                     OF PENNSYLVANIA
                          Appellee

                     v.

ANTHONY CRUZ, JR.

                          Appellant                   No. 960 MDA 2020


     Appeal from the Judgment of Sentence entered February 19, 2020
             In the Court of Common Pleas of Lebanon County
             Criminal Division at No: CP-38-CR-0001091-2019


BEFORE: OLSON, J., STABILE, J., and MUSMANNO, J.

MEMORANDUM BY STABILE, J.:                            FILED APRIL 09, 2021

      Appellant, Anthony Cruz, Jr., appeals from the judgment of sentence

the Court of Common Pleas of Lebanon County entered on February 19, 2020.

On appeal, Appellant challenges the trial court’s denial of his motion for a new

trial. Upon review, we affirm.

      The trial court summarized the factual and procedural background as

follows:

      On April 15, 2019, [Appellant] was an inmate in the Lebanon
      County Correctional Facility. [Appellant] was found to be in
      possession of [suboxone], a schedule III substance.

      On December 19, 2019, a jury trial was held before [the trial
      court]. At trial, Correctional Officer Perry Gernert testified.
      Officer Gernert testified that on April 15, 2019, he was working in
      the control room of inmate block six. Officer Gernert encountered
      [Appellant] returning early from the school room. . . . [Upon
      questioning by Officer Gernert, Appellant] indicated . . . that he
      needed to use the bathroom. Officer Gernert told [Appellant] that
      he was going to be strip searched. At that time, [Appellant]
J-S04026-21


       walked to the door of the housing unit. Officer Gernert followed
       him and observed [Appellant] attempting to pass something under
       the door to the housing unit. Officer Gernert testified that
       [Appellant] then stood up and had the item, a rolled up magazine,
       in his hand. The magazine contained the controlled substance
       suboxone.

Trial Court Opinion, 6/15/20, at 1-2 (footnote omitted).

       At trial, Deputy Warden Tina Litz testified that the Lebanon County

Correctional Facility held disciplinary proceedings at which Appellant pled

guilty to possession of contraband.

       The incident was reported to the Pennsylvania State Police.     Trooper

Bradley Smith was assigned to the case.

       At trial, Trooper Smith testified that he interviewed Appellant. Upon

questioning, Appellant confirmed that he was indeed in possession of

suboxone,1 as admitted during the disciplinary proceedings. Trooper Smith

also testified that he interviewed Officer Gernert.    “During the interview,

Officer Gernert did not say he saw [Appellant] holding the magazine but

instead stated he picked up the magazine off the floor and found the suboxone

inside.” Id. at 4.

       The Jury found [Appellant] guilty of Contraband (F2).          On
       February 19, 2020, [Appellant] appeared before [the trial court]
       for a sentencing hearing and was sentenced to serve one (1) to
       three (3) years in a state correctional institu[tion]. On March 2,

____________________________________________


1 “The contraband recovered from Appellant was tested and found to be
buprenorphine, a schedule III substance known as suboxone.” Trial Court
Opinion, 6/15/20, at 3.



                                           -2-
J-S04026-21


       2020, [Appellant] filed [a timely post-sentence motion,[2] which
       the trial court denied on June 15, 2020. This appeal followed].

Id.

       Appellant argues that the trial court abused its discretion in not granting

Appellant’s motion for a new trial based on his claim that the jury placed “too

great a weight of credibility to the testimony of [Officer] Gernert that he

actually saw Appellant [in] possession of the contraband.” Appellant’s Brief

at 4. We disagree.

       In reviewing a challenge to the weight of the evidence, our Supreme

Court has instructed as follows:

       A motion for a new trial based on a claim that the verdict is against
       the weight of the evidence is addressed to the discretion of the
       trial court. A new trial should not be granted because of a mere
       conflict in the testimony or because the judge on the same facts
       would have arrived at a different conclusion. Rather, the role of
       the trial judge is to determine that notwithstanding all the facts,
       certain facts are so clearly of greater weight that to ignore them
       or to give them equal weight with all the facts is to deny justice.

Commonwealth v. Clay, 64 A.3d 1049, 1054-55 (Pa. 2013) (citations and

quotation marks omitted). This Court does not step into the shoes of the trial

court to revisit the question of whether the verdict was against the evidence.

Rather, our task is to “analyze whether the trial court abused its discretion by

reaching a manifestly unreasonable judgment, misapplying the law, or basing


____________________________________________


2 The tenth day after sentencing, February 29, 2020, was a Saturday. See 1
Pa. C.S.A. § 1908 (excluding weekend days and legal holidays from the
computation of the time period for a filing when the last day of the time period
falls on a weekend or legal holiday).

                                           -3-
J-S04026-21


its decision on partiality, prejudice, bias, or ill-will.” Clay, 64 A.3d at 1056.

A new trial should only be awarded “when the jury’s verdict is so contrary to

the evidence as to shock one’s sense of justice and the award of a new trial is

imperative so that right may be given another opportunity to prevail. Id. at

1055.

        In denying Appellant’s motion for a new trial, the trial court noted:

        Here, the evidence presented at trial supports the verdict. Officer
        Gernert testified he witnessed [Appellant] returning early from
        school. This was unusual as the group attending school usually
        returns together at the same time. Next, the testimony shows
        Officer Gernert observed [Appellant] attempt to place an item
        under the door and then saw a magazine either in [Appellant]’s
        hand or on the ground near [Appellant]. The magazine in
        [Appellant]’s possession contained a controlled substance.
        Finally, [Appellant] admitted on more than one occasion that he
        had possessed suboxone during the encounter with Officer
        Gernert and also pleaded guilty to the charges at the [disciplinary
        proceedings] and with Trooper Smith.

        While there was contradictory testimony presented at trial on
        whether the magazine containing contraband was either in
        [Appellant]’s hand or was picked up off the floor near [Appellant],
        the truth of this contradiction is solely for the Jury to decide. The
        Jury is free to consider all the evidence presented at trial, the Jury
        found [Appellant] guilty. When reviewing the testimony and the
        evidence in this case, the Jury’s verdict “does not shock one’s
        sense of justice” and the [c]ourt finds the Jury’s verdict of guilt is
        not against the weight of the evidence. Therefore, [Appellant]
        shall not be granted a new trial.

Trial Court Opinion, 6/15/20, at 5-6.

        In light of the foregoing, and considering the applicable standards, we

conclude that Appellant failed to show that the trial court abused its discretion

in denying Appellant’s motion for a new trial.


                                        -4-
J-S04026-21


      We also note that by claiming that the jury placed too much weight on

the trial testimony of Officer Gernert, which was, according to Appellant,

inconsistent with prior statements made by the same witness, Appellant is in

essence asking us to reweigh the testimony of Officer Gernert and resolve any

inconsistencies therein in favor of Appellant. We cannot do so.

      As an appellate court, we may not reweigh the evidence and substitute

our judgment for that of the fact-finder.     See, e.g., Commonwealth v.

DeJesus, 860 A.2d 102, 107 (Pa. 2004) (“This Court cannot substitute its

judgment for that of the jury on issues of credibility”); Commonwealth v.

Gibson, 720 A.2d 473, 480 (Pa. 1998) (“Credibility determinations are strictly

within the province of the finder of fact; therefore, an appellate court may not

reweigh the evidence and substitute its judgment for that of the finder of

fact”); Commonwealth v. Johnson, 668 A.2d 97, 101 (Pa. 1995) (“an

appellate court is barred from substituting its judgment for that of the finder

of fact.”); Commonwealth v. Sanders, 42 A.3d 325, 331 (Pa. Super. 2012)

(“This Court is not permitted to reweigh such credibility determinations on

appeal. A jury decision to credit certain evidence and reject other testimony

is appropriate”). Moreover, “[a] verdict is not contrary to the weight of the

evidence because of a conflict in testimony[.]” Commonwealth v. Tharp,

830 A.2d 519, 528 (Pa. 2003). Indeed, to the extent that there were any

inconsistencies in the testimony, “the jury resolved the inconsistencies among




                                     -5-
J-S04026-21


the testimonies as it saw fit and reached a verdict.”      Commonwealth v.

Horne, 89 A.3d 277, 286 (Pa. Super. 2014).

      Here, it is clear the jury chose to credit the Commonwealth’s evidence,

as it was allowed to do, and, to the extent there was any inconsistency

between the testimony at trial and prior statements, the jury apparently gave

more credit to the testimony at trial over the prior statement, as it was allowed

to do. Thus, in light of the foregoing, we conclude that the trial court did not

abuse its discretion in denying Appellant’s motion for a new trial.

      Judgment of sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 04/09/2021




                                      -6-